                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

COUNTRY MUTUAL INSURANCE                               )
COMPANY, an Illinois corporation,                      )
                                                       )
          Plaintiff,                                   )
                                                       )
v.                                                     )      Case No. CIV-17-486-SLP
                                                       )
AAA CONSTRUCTION LLC, a/k/a                            )
CONSTRUCTION, POOLS & BUILDINGS,                       )
LLC, an Oklahoma limited liability company,            )
                                                       )
          Defendant.                                   )

                                             ORDER

          Before the Court is Plaintiff’s Motion for Summary Judgment [Doc. No. 17].

Defendant has responded and Plaintiff has replied [Doc. Nos. 18 and 19]. The matter is

fully briefed and ready for determination.1

I.        Introduction

          In this declaratory judgment action, Plaintiff, Country Mutual Insurance Company

(“CMIC”), seeks a ruling from the Court that it has no duty to defend or indemnify

Defendant, AAA Construction Pools & Buildings, LLC (AAA Construction), for claims

made against AAA Construction in an underlying state court action. CMIC has filed a

motion for summary judgment asserting the undisputed factual record demonstrates the

claims at issue in the state court action are not covered by the insurance policy issued to

AAA Construction and/or are subject to the policy’s coverage exclusions. CMIC also



1
    Citations to the parties’ submissions reference the Court’s ECF pagination.
moves for summary judgment as to AAA Construction’s counterclaim for bad faith breach

of insurance contract. For the reasons set forth below, the Court finds CMIC is not entitled

to summary judgment on the coverage issue and that CMIC fails to meet its burden of proof

to show the Policy’s exclusions preclude coverage. The Court further finds CMIC is not

entitled to summary judgment on AAA Construction’s bad faith counterclaim.

II.    Summary Judgment Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). In reviewing a motion for summary judgment, the court views “the

facts and all reasonable inferences those facts support, in the light most favorable to the

nonmoving party.” iMatter Utah v. Njord, 774 F.3d 1258, 1262 (10th Cir. 2014) (citation

omitted).

       “If the movant meets this initial burden, the burden then shifts to the nonmovant to

set forth specific facts from which a rational trier of fact could find for the nonmovant.”

Teets v. Great-West Life & Annuity Ins. Co., 921 F.3d 1200, 1211 (10th Cir. 2019)

(quotations omitted). “These facts must establish, at a minimum, an inference of the

presence of each element essential to the case.” Savant Homes, Inc. v. Collins, 809 F.3d

1133, 1137-38 (10th Cir. 2016) (quotations omitted). The movant is entitled to summary

judgment if the nonmoving party cannot provide facts “to make a sufficient showing on an

essential element of her case with respect to which she has the burden of proof.” Id. at

1138 (quotations omitted). The essential inquiry for the court is “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-

                                             2
sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251-52 (1986).

III.   Undisputed Facts

       AAA Construction is the named insured under Policy No. AM 9102725-05 (Policy)

issued by CMIC with a policy period of August 10, 2016 through August 10, 2017. See

Policy [Doc. No. 17-8].

       On October 21, 2015, Jeffrey T. Shaver, M.D. and Tammy Shaver (the Shavers),

entered into two contracts with AAA Construction for the construction of a garage (the

Garage Contract) and the construction of a barn (the Barn Contract) on their property

located in Edmond, Oklahoma. See Garage Contract [Doc. No. 17-9] and Barn Contract

[Doc. No. 17-10]. The Contracts each contain the same provisions and warranties. See id.

       On September 19, 2016, the Shavers filed a state-court action (the State Action)

against Timothy Berry (Mr. Berry) d/b/a AAA Construction Buildings, Concrete &

Landscaping & AAA Construction, Pools & Buildings, L.L.C. (AAA Construction) for:

(1) Deceptive Trade Practices; (2) Actual Fraud; (3) Constructive Fraud; (4) Negligent

Misrepresentation; (5) Breach of Contract; and (6) Rescission. See Petition, Case No. CJ-

2016-167, District Court of Logan County, State of Oklahoma [Doc. No. 17-1].2

       In the State Action, the Shavers allege, inter alia, that after substantial completion

of the Garage, a Land Representative of Southern Star Central Gas Pipeline (Southern Star)

notified the Shavers and Mr. Berry that AAA Construction had improperly constructed the


2
  Mr. Berry is the sole member and manager of AAA Construction. See Disclosure Statement
[Doc. No. 22].
                                             3
Garage over two high-pressure gas pipelines and the utility easements associated with

them. Pet., ¶ 9; see also Am. Pet., ¶ 9.

       On February 16, 2017, CMIC advised AAA Construction that it was denying

coverage under the Policy for the claims asserted in the State Action. CMIC acknowledged

that allegations in the Petition “that AAA Construction damaged [the Shavers’] property

through negligent construction of the garage . . . meet the requirements of the Policy’s

definition of “property damage[.]” See Correspondence [Doc. No. 17-11] at 8. But CMIC

denied coverage on grounds the “alleged faulty workmanship of AAA Construction does

not constitute an “occurrence” under the Policy. See id. at 8-10. CMIC further identified

multiple exclusions that applied to preclude coverage under the Policy. See id. at 10-13.

       On March 21, 2017, counsel for AAA Construction sent correspondence to CMIC

in reference to a motion filed in the State Action for leave to amend the Petition and

specifically referenced a claim for negligence and “eight areas of damage” most of which

did “not fall within the exclusions” referenced in CMIC’s February 16, 2017 letter. CMIC

did not respond to the correspondence but instead filed the instant action for declaratory

relief on April 26, 2017.

       Thereafter, on May 19, 2017, the Shavers filed the Amended Petition in the State

Action and brought the following claims: (1) Deceptive Trade Practices; (2) Actual Fraud;

(3) Constructive Fraud; (4) Negligent Misrepresentation; (5) Breach of Contract; (6)

Negligence; (7) Economic and Actual Damages; (8) Multiple Damages; (9) Exemplary

Damages; (10) Rescission and Other Orders to Restore; and (11) Attorney Fees. See Am.

Pet. [Doc. No. 17-5]. The Shavers allege AAA Construction was negligent for constructing

                                            4
“on top of a working utility line[.]” See Am. Pet., ¶¶ 33-36. And the Shavers’ claim for

damages includes expenses to remove trees, fix sprinklers and fix a fence. Am. Pet., ¶ 37.

The Shavers also seek damages for “loss of use,” “[c]ost of replacement,” “[c]osts of

repairs,” “[r]emedial costs and/or costs of completion,” and “[r]easonable and necessary

engineering and/or consulting fees.” Id.3

IV.      Governing Law

         Oklahoma law governs the issues presented in this action, where federal subject

matter jurisdiction is predicated on diversity of citizenship.              See, e.g., Universal

Underwriters, Ins. Co. v. Winton, 818 F.3d 1103, 1105-06 (10th Cir. 2016). Neither party

disputes that the Policy should be interpreted in accordance with Oklahoma law.

         A.      Interpretation of Insurance Contracts

         Under Oklahoma law, “[w]hen policy provisions are clear, consistent, and

unambiguous, [the court must] look to the plain and ordinary meaning of the policy

language to determine and give effect to the parties’ intent.” Porter v. Okla. Farm Bureau

Mut. Ins. Co., 330 P.3d 511, 515 (Okla. 2014). “The interpretation of an insurance contract

and whether it is ambiguous is a matter of law for the Court to determine and resolve

accordingly.” Dodson v. St. Paul Ins. Co., 812 P.2d 372, 376 (Okla. 1991).4

         The insured has the burden of showing that a covered loss occurred, while the

insurer has the burden of showing that a loss falls within an exclusionary clause of the



3
    These same damages were alleged in the Petition. See Pet., ¶ 33.
4
    Neither party claims any provisions of the Policy in dispute are ambiguous.
                                                  5
policy. See Pitman v. Blue Cross & Blue Shield of Okla., 217 F.3d 1291, 1298 (10th Cir.

2000) (Once coverage is established, “the insurer has the burden of showing that a loss

falls within an exclusionary clause of the policy.”); McGee v. Equicor-Equitable HCA

Corp., 953 F.2d 1192, 1205 (10th Cir. 1992) (“It is a basic rule of insurance law that the

insured carries the burden of showing a covered loss has occurred and the insurer must

prove facts that bring a loss within an exclusionary clause of the policy.”); Fehring v.

Universal Fid. Life Ins. Co., 721 P.2d 796, 799 (Okla. 1986) (insurer bears burden of

proving applicability of exclusionary clause). An exclusion is a policy term eliminating

coverage where it otherwise would have existed under the general declaration. Dodson,

812 P.2d at 377. “[P]olicy exclusions are read seriatim; each exclusion eliminates coverage

and operates independently against the general declaration of insurance coverage and all

prior exclusions by specifying other occurrences not covered by the policy . . . In case of

doubt, exclusions exempting certain specified risks are construed strictly against the

insurer.” Id. at 377 n. 11.

       B.     Duty to Defend / Indemnify

       Under Oklahoma law, “[a] liability insurance policy generally contains two basic

duties – the duty to defend and the duty to indemnify[.]” First Bank of Turley v. Fid. &

Deposit Ins. Co. of Md., 928 P.2d 298, 303 (Okla. 1996). “The insurer’s primary duty is

to provide indemnity for loss or to pay a specified amount upon determinable

contingencies.” Id. “The duty to defend is separate from, and broader than, the duty to

indemnify.” Id. An insurer has a duty to defend if the facts raise the mere “potential of

liability.” Id. “[O]nce an insurer’s duty to defend is triggered, it must defend all claims in

                                              6
a lawsuit” even those that are not covered. Automax Hyundai South, L.L.C. v. Zurich Am.

Ins. Co., 720 F.3d 798, 806 (10th Cir. 2013) (applying Oklahoma law and noting insurer

“offered no authority demonstrating that Oklahoma deviates from this rule and

circumscribes the duty to defend if the majority of the conduct alleged in the lawsuit would

not be covered under an indemnity provision”).5

V.     Discussion

       A.      Coverage

       CMIC first seeks summary judgment on grounds “the alleged faulty workmanship

of AAA Construction” does not constitute an “occurrence” under the Policy. The Policy

defines an “occurrence” as “an accident, including continuous or repeated exposure to

substantially the same harmful conditions.” See Policy at 88, Section II – Liability, ¶ F(13).

The term “accident” is not defined in the Policy.

       CMIC relies upon Adair Grp., Inc. v. St. Paul Fire & Marine Ins. Co., 477 F.3d

1186, 1187-88 (10th Cir. 2007), to support its contention that the alleged faulty

workmanship of AAA Construction is not an occurrence. In Adair, the Tenth Circuit,

applying Colorado law, held that where “faulty workmanship in and of itself [is] an event

triggering application of an insurance policy, such faulty workmanship is not an “accident”

triggering coverage.” Id. at 1187. But where additional damage results from such faulty

workmanship, that additional damage is covered. Id. at 1187-88.


5
  The Policy states that the insurer “will have the right and duty to defend the insured against any
“suit” seeking “damages for, inter alia, “property damage” but that it has no duty to defend the
insured against any “suit” seeking damages for . . . “property damage” . . . to which this insurance
does not apply.” Id. at 74, Section II – Liability, Coverages, ¶ 1(a).
                                                 7
       AAA Construction, conversely cites Automax, 720 F.3d at 804, a case in which the

Tenth Circuit applied Oklahoma law, to determine whether negligent conduct constitutes

an accident so as to give rise to occurrence coverage and contends under this authority,

CMIC is not entitled to summary judgment. In Automax, the court held that under

Oklahoma law, “[n]egligent conduct that, although voluntary, produces an unexpected

result will be deemed an ‘accident.’” Id. at 804. Relatedly, “a voluntary action resulting

in foreseeable injury [is] not an ‘accident.’” Id. AAA Construction points to Dr. Shaffer’s

testimony that the location of the barn and garage over a high-pressure gas line was an

accident on AAA Construction’s part and claims, therefore, that a question of fact exists as

to whether AAA Construction acted negligently, and precludes summary judgment as to

this issue.

       In reply, CMIC argues “[i]t is nonsensical to assume that a construction company

would not know to call ahead to have lines marked prior to construction, as that is an

integral part of the construction process, and is therefore a faulty element of AAA’s

workmanship.” Pl.’s Reply at 11 (emphasis in original). Thus, CMIC contends that AAA

Construction’s assertion that a jury must determine if its failure to do so was reasonable is

not a legitimate argument. Id.

       The Court finds the Oklahoma Supreme Court’s decision in Penly v. Gulf Ins. Co.,

414 P.2d 305 (Okla. 1966) instructive to resolution of the issue. In Penley, the plaintiff’s

employee delivered to one of plaintiff’s customers an order for diesel fuel for a motor

grader. The delivery was made in a partitioned truck – one side held regular fuel and the



                                             8
other side held diesel fuel. The employee mistakenly put regular gas in the motor grader

instead of diesel fuel and the motor grader was damaged as a result.

       The court was called upon to decide whether the damage to the motor grader was a

covered occurrence, i.e., whether it was an accident under the terms of the plaintiff’s

insurance policy with defendant. The insurer argued the act of the plaintiff’s employee

was voluntary and the damage was the natural result of the act and, therefore, was not an

accident. Conversely, the plaintiff argued the employee’s negligent act was unintentional

and, therefore, the resulting damage to the motor grader was caused by an accident.

       The Oklahoma Supreme Court began its analysis noting as a matter of public policy,

well-settled law prohibits coverage for “the act of intentionally inflicting an injury[.]” Id.

at 308. But the court found no allegation of any intentional injury. Id.

       The court then rejected the insurer’s argument that no coverage existed because the

employee’s voluntary act caused damage that was the natural result of that act even if

unforeseen and unintended. Id. at 308-09. The court cited with approval other case law

concluding that coverage exists for property damage resulting from negligent conduct

where there is no evidence of any intent to cause damage. Id. at 309.

       Applying this case law, the court concluded that because neither party contended

the employee “intentionally or deliberately” placed regular gas instead of diesel fuel in the

motor grader nor that the employee “intentionally or deliberately intended to damage the

grader” the resulting damages were caused by an accident and coverage existed. Id. at 309-

310.



                                              9
       Here, CMIC points to no evidence that AAA Construction purposefully built the

garage on top of the gas line or intentionally or deliberately intended to construct the garage

in violation of the utility easement. Instead, the allegation in the State Action is that AAA

Construction engaged in negligent conduct.6 Because at trial “the jury could [find AAA

Construction] guilty merely of negligence or other nonintentional conduct” by failing to

ascertain the location of the easement, the possibility of coverage exists and gives rise to a

duty to defend. See Automax, 720 F.3d at 805-06; Penley, 414 P.2d at 309.

       In reaching this conclusion, the Court rejects CMIC’s reliance upon Adair. The

Tenth Circuit applied solely Colorado law in that case and the Court’s analysis is divorced

from any discussion of the policy language itself. Moreover, as AAA Construction argues,

the property damage at issue in the State Action includes damage apart from the alleged

faulty workmanship. See Am. Pet., ¶ 37.7           As such, CMIC is not entitled to summary

judgment on the issue of whether an occurrence triggered coverage.8


6
  The Petition includes a claim for “exemplary damages” and alleges in support that AAA
Construction’s actions “complained of herein were committed knowingly, willfully, maliciously,
intentionally, with actual awareness, and with the specific and predetermined intention of
enriching [AAA Construction] at the expense of the Shavers.” See Pet., ¶ 37; see also Am. Pet.,
¶ 41. This allegation does not negate the alternative allegation of negligent conduct specific to the
construction of the Garage on top of the “working utility line” and the other “significant flaws and
defects” accompanying the construction. See Am. Pet., ¶ 35.
7
 See also Greystone Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661 F.3d 1272, 1285 n. 10 (10th
Cir. 2011) (noting that the holding in Adair is not applicable where damage allegations include
consequential damages flowing from the poor workmanship).
8
  CMIC’s summary judgment motion narrowly addresses the duty to defend. CMIC argues that
because no coverage exists, the duty to defend is not triggered. CMIC has otherwise not addressed
its duty to defend. As AAA Construction argues, however, if at least some conduct alleged in the
State Action is covered under the Policy, the duty to defend is triggered as to all claims alleged.
See Automax, 720 F.3d at 806.
                                                 10
       B.     Exclusions

       Having denied CMIC’s motion for summary judgment on the issue of coverage, the

Court next addresses the multiple exclusions CMIC relies upon in support of its request for

declaratory relief. As an initial matter and as set forth above, CMIC bears the burden to

establish the applicability of any exclusion. Yet, with limited exception, CMIC argues the

applicability of the various exclusionary provisions in most conclusory fashion. And,

CMIC leaves wholly unaddressed in its Reply any of the arguments raised by AAA

Construction with respect to the inapplicability of the exclusions. Thus, as more fully set

forth below, CMIC has failed to sufficiently develop its argument to support application of

any of the Policy’s exclusions. See, e.g., United States v. Magnesium Corp. of Am., 616

F.3d 1129, 1137 n. 7 (10th Cir. 2010) (“[I]ssues adverted to but unaccompanied by some

effort at developed argumentation are deemed waived”) (internal quotation marks omitted);

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005) (deeming

several issues waived when the support for each consisted of “mere conclusory allegations

with no citations to the record or any legal authority for support.”); Western Heritage Bank

v. Federal Ins. Co., 557 F. App’x 807, 815 (10th Cir. 2014) (deeming parties to have

waived argument that exception to exclusion applied to provide insurance coverage where

parties offered no developed argument as to how facts supported the same).9




9
  Indeed, CMIC’s arguments before the Court simply parrot the language from its coverage denial
letter to AAA Construction. See Correspondence [Doc. No. 17-11].
                                              11
              1.     Contractual Liability Exclusion

       CMIC first relies on the Policy’s Contractual Liability exclusion and argues it

“operates to exclude coverage for property damage for which AAA Construction assumed

liability in a contract or agreement.” See Pl.’s Mot. at 27. The exclusion provides:

       This insurance does not apply to:

       *      *      *

       b.     Contractual Liability

       “Bodily injury” or “property damage” for which the insured is obligated to
       pay damages by reason of the assumption of liability in a contract or
       agreement. . . .

Policy at 76, Section II, Liability, B. Exclusions, ¶ 1(b).

       In making this argument, CMIC acknowledges that the Garage Contract and the

Barn Contract contain language pursuant to which AAA Construction assumed no liability

for property damage. See Pl.’s Mot. at 25-26 (citing Contracts, Exs. 8 and 9). Nonetheless,

CMIC argues that the exculpatory clause in each of the Contracts “may not be valid under

Oklahoma law.” Id. at 26 (emphasis added). Thus, CMIC contends that “to the extent the

broad language of the exculpatory clause may be challenged by the Shavers, a Court may

determine that AAA Construction is, in fact, liable for the Shavers’ damages arising from

the performance of the Contracts.” Pl.’s Mot. at 27 (emphasis added). As set forth, CMIC

has the burden to show that the Policy’s Contractual Liability exclusion applies. CMIC

fails to point to any contractual language establishing AAA Construction’s assumption of

liability. CMIC’s speculative argument for applicability of the Policy’s exclusion -- based

on arguments regarding the enforceability of the exculpatory clause in the Contracts that

                                              12
may or may not be raised in the underlying litigation -- is insufficient to demonstrate the

exclusion applies.

                 2.     Professional Services Exclusion

         Next, CMIC points to the Policy’s Professional Services exclusion and in wholly

conclusory fashion argues this exclusion applies.10 CMIC cites no facts or legal authority

in support of this argument and on this basis alone the Court finds summary judgment in

favor of CMIC under this exclusion is not proper. Additionally, the exclusion enumerates

several types of services included as professional services. See Policy, at 79, Section II,

Liability, B. Exclusions, ¶ 1(j) (1)-(9). The Policy does not expressly list construction work

as part of those enumerated services. CMIC provides no factual development or legal

authority to demonstrate that the construction work performed by AAA Construction

constitutes professional services under the Policy’s terms. The Court finds, therefore, that

this exclusion does not operate to bar coverage.

                 3.     Damage to Property Exclusion

         Again, in wholly conclusory fashion, CMIC alleges the Policy excludes coverage

“for property damage to real property on which the insured is performing operations, if the



10
     CMIC’s entire argument consists of three sentences:

         The Policy’s Professional Services Exclusion excludes from coverage property
         damage caused by the rendering or failure to render any professional service.
         [citing Policy]. Here, the Shavers are asserting claims for damages allegedly caused
         by AAA Construction’s professional services. Thus, the Professional Services
         Exclusion would operate to exclude coverage for the Shavers’ claims in the Logan
         County Action.

Pl.’s Mot. at 27.
                                                 13
property damage arises out of those operations.” See Pl.’s Mot. at 27-28 (citing Policy at

80, Section II, Liability, B. Exclusions, ¶ 1(k)). Paragraph 1(k) includes multiple subparts

and multiple exceptions to those subparts. CMIC argues “the allegations of the Shavers’

Petition indicate that the alleged property damage occurred on the portion of property on

which AAA Construction was working” and, therefore, “the exclusion operates to exclude

coverage for any of the Shavers’ damages resulting therefrom.” Id. at 28. It appears,

therefore, that CMIC specifically relies upon subparagraph (5) of exclusion k which

excludes from coverage: “[t]hat particular part of real property on which you or any

contractor or subcontractor working directly on your behalf is performing operations, if the

“property damage” arises out of those operations.” Id. As noted, multiple exceptions apply

to the exclusion set forth in paragraph k, including an exception to the exclusion set forth

in subparagraph (5) of exclusion k. CMIC leaves this exception unaddressed.

       The Court finds that CMIC fails to adequately develop this argument. CMIC does

not address the specific Policy language, address relevant case law, or identify facts

supporting application of this exclusion. As such, CMIC fails to meet its burden to

establish this exclusion applies.

              4.     The Your Product Exclusion

       CMIC argues the Your Product exclusion excludes from coverage any damages for

any express or implied warranties provided to the Shavers with respect to the garage to be

installed on their property. See Pl.’s Mot. at 28. CMIC also argues that to the extent AAA

Construction alleges damage occurred to its work after the Shavers halted the construction

of the garage, the partially finished work falls within the exclusion and associated damages

                                            14
are excluded under the Your Product exclusion. Again, CMIC does not cite to any specific

allegations or identify any particular facts in support.

       The Policy excludes from coverage “Property damage” to “your product” arising

out of it or any part of it.” Id. at 80, Section II, Liability, B. Exclusions, ¶ 1(l). “Property

damage” is “[p]hysical injury to tangible property, including all resulting loss of use of that

property.” Id. at 89, Section II, Liability, F. Liability and Medical Expenses Definitions,

¶ 17(a).   “Your product” means “any goods or products” that AAA Construction

“manufactured, sold, handled, distributed or disposed of” and includes “[w]arranties or

representations made at any time with respect to the fitness, quality, durability,

performance or use of “your product.” Id., ¶ 21. As AAA Construction argues, the

damages sought in the underlying State Action include damages beyond those associated

with the garage itself and, therefore, the exclusion does not relieve CMIC of its duty to

defend.

              5.      The Your Work Exclusion

       CMIC next argues that the Your Work exclusion applies to preclude defense and

indemnification coverage for the claims made in the State Action. The exclusion excludes

from coverage: “[p]roperty damage to “your work” arising out of it or any part of it and

included in the “products-completed operations hazard.” See Policy, at 80, Section II,

Liability, B. Exclusions, ¶ 1(m).       “Your work” means “work performed by” AAA

Construction and includes “warranties or representations” made in relation thereto. Id. at

90, Section II, Liability, F. Liability and Medical Expenses Definitions, ¶ 22 (a) and (b).



                                              15
       “Products-completed operations hazard” includes “property damage” arising out of

“your work” subject to multiple exceptions. Id., at 89, ¶ 16. CMIC merely cites the

Policy’s exclusionary language but offers no legal or factual support. CMIC states only

that: “[t]he Shavers have made claims for damages arising out of the work performed by

AAA Construction, as well as for alleged breach of express and implied warranties.” Pl.’s

Mot. at 29. Again, CMIC has not sufficiently developed its factual or legal argument

regarding applicability of the exclusion. CMIC, therefore, has failed to meet its burden of

establishing the exclusion applies.

              6.     Damage to Impaired Property or Property Not Physically Injured
                     Exclusion

       Finally, CMIC points to the Damage to Impaired Property or Property Not

Physically Injured Exclusion as grounds for excluding coverage for the claims asserted

against AAA Construction in the State Action. See Pl.’s Mot. at 30-31 (citing Policy, at

80, Section II, Liability, B. Exclusions, ¶ 1(n)). As with CMIC’s other arguments regarding

the applicability of Policy exclusions, CMIC paraphrases the exclusion and the definitions

applicable thereto and then simply concludes that: “the Shavers have made allegations in

their Petition that would bring their property damage within the Policy’s definition of

“impaired property.”” Pl.’s Mot. at 31. CMIC does not identify the allegations, adequately

address the scope of the exclusion or otherwise develop this argument factually or legally.

CMIC, therefore, has not met its summary judgment burden as to the applicability of this

exclusion.




                                            16
       In sum, CMIC’s request for declaratory relief that it has neither a duty to indemnify

or defend, raised through its motion for summary judgment, is denied. CMIC has failed to

establish, as a matter of law, that coverage does not exist under the Policy. Similarly,

CMIC has failed to establish, as a matter of law, that any exclusion applies to bar coverage

under the Policy.

       C.       AAA Construction’s Bad Faith Counterclaim

       CMIC also seeks summary judgment in its favor as to AAA Construction’s

counterclaim for bad faith breach of insurance contract. AAA Construction’s bad faith

claim is premised on the following conduct: (1) CMIC did not respond to AAA

Construction’s demands for defense and indemnity; (2) CMIC failed to do an adequate

investigation of the claim made by AAA Construction; (3) CMIC failed to exercise its duty

of defense; and (4) CMIC filed the instant action and ignored allegations of negligence in

the State Action covered by the Policy. See Counterclaim [Doc. No. 10], ¶¶ XII-XV.

CMIC focuses its summary judgment argument on the adequacy of its investigation and

leaves unaddressed the other grounds upon which AAA Construction bases its bad faith

counterclaim.

       CMIC first argues that if the Court finds no coverage exists for the loss at issue, it

is entitled to summary judgment on the bad faith claim. However, as set forth above, the

Court has denied summary judgment on the issue of coverage. Therefore, CMIC is not

entitled to summary judgment on the bad faith counterclaim on this basis.

       Second, CMIC argues it is entitled to summary judgment on the bad faith

counterclaim because a legitimate dispute as to coverage exists.         CMIC argues the

                                             17
“undisputed facts” demonstrate its investigation was reasonably appropriate under the

circumstances. CMIC does not, however, discuss these “undisputed facts.” See Pl.’s Mot.

at 34.

         A review of CMIC’s statement of undisputed facts, however, references the

deposition testimony of Karl Bauchmoyer, the CMIC’s claims attorney who handled AAA

Construction’s claim. Mr. Bauchmoyer testified that he “believed” CMIC promptly

investigated this claim and that when he received the claim in December 2016 he “reviewed

the policy,” “called the insured,” and “consult[ed] outside counsel.” See Bauchmoyer Dep.

[Doc. No. 17-12] at 33:11-13; 20-25; see also Bauchmoyer Dep. [Doc. No. 19-1] at 34: 7-

9.

         In response, AAA Construction disputes that CMIC conducted any investigation of

the claim. According to AAA Construction, CMIC called its insured only twice, delayed

making a coverage determination, relied solely on the allegations of the Petition and

Amended Petition filed in the State Action, used an unlicensed adjuster for the claim, and

cited, without proper basis, multiple exclusions as grounds for denying coverage when

those exclusions clearly do not apply. AAA Construction further points to evidence that

CMIC did not talk to the Shavers or Southern Star as part of any investigation prior to

denying coverage nor did CMIC visit the property site. Additionally, AAA Construction

points to evidence that CMIC did not further investigate the claim after the Shavers filed

their Amended Petition in the State Action and added a negligence cause of action.

         In reply, CMIC argues it must only conduct an investigation that is “reasonably

appropriate under the circumstances.” See Pl.’s Reply at 9 (citing Buzzard v. Farmers Ins.

                                            18
Co., Inc., 824 P.2d 1105, 1109 (Okla. 1991)). CMIC contends the undisputed factual

record shows its investigation was both prompt and thorough.

       A jury question as to whether an insurer has breached its duty of good faith and fair

dealing arises “only where the relevant facts are in dispute or where the undisputed facts

permit differing inferences as to the reasonableness and good faith of the insurer’s

conduct.” Oulds v. Principal Mut. Life Ins. Co., 6 F.3d 1431, 1436 (10th Cir. 1993). If the

facts, when construed most favorably against the insurer establish “what might reasonably

be perceived as tortious conduct on the part of the insurer” a question of fact exists that

must be submitted to the jury. Id. at 1437.

       The factual record before the Court on the issue of the reasonableness of the

investigation conducted by CMIC is sparse. But construing the evidence most favorably

against CMIC, as the Court must, the Court denies CMIC’s motion as to AAA

Construction’s bad faith counterclaim.

       The record contains sufficient facts – albeit minimally -- upon which a reasonable

juror could find the investigation conducted by CMIC was not reasonable. See McCorkle

v. Great Atl. Ins. Co., 637 P.2d 583, 587 (Okla. 1981) (“If there is conflicting evidence

from which different inferences may be drawn regarding the reasonableness of [an]

insurer’s conduct, then what is reasonable is always a question to be determined by the trier

of fact by a consideration of the circumstances in each case.”). CMIC does little more than

offer Mr. Bauchmoyer’s own opinion that what he did was reasonable as a basis for

demonstrating the investigation conducted by it was appropriate. But CMIC does not



                                              19
identify with any specificity the nature of the investigation Mr. Bauchmoyer performed or

the basis upon which he denied coverage.

      Moreover, CMIC fails to address the other conduct upon which AAA Construction

bases its bad faith counterclaim. Notably, CMIC fails to address the broader scope of its

duty to defend. Regardless whether the Court would ultimately reach the same conclusion,

applying the appropriate summary judgment standard at this time and on the record

presently before the Court, CMIC’s motion as to AAA Construction’s bad faith

counterclaim is denied.

VI.   Conclusion

      For the reasons set forth, Plaintiff’s Motion for Summary Judgment [Doc. No. 17]

is DENIED.

      IT IS SO ORDERED this 12th day of July, 2019.




                                           20
